Order entered July 29, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01611-CR

                              JAY SANDON COOPER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Collin County, Texas
                           Trial Court Cause No. 005-87752-09

                                            ORDER
       The clerk’s and reporter’s records have been filed in this appeal. Appellant’s brief was

due by July 11, 2014, but appellant has not yet filed his brief. The Court previously adopted

findings that appellant is not indigent and determined to represent himself in this appeal.

       Accordingly, we ORDER appellant to file his brief by SEPTEMBER 2, 2014. If

appellant’s brief is not filed by the date specified, the Court will, without further notice, submit

the appeal without briefs. See Lott v. State, 874 S.W.2d 687 (Tex. Crim. App. 1994).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Jay

Sandon Cooper and the Collin County District Attorney’s Office.


                                                       /s/   DAVID EVANS
                                                             JUSTICE